DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10-17 & 21-28 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rhodes (US 2015/0297888) in view of Ziv (US 2018/0028809).






1. A device (e.g., element 6) configured to deliver an electrical interferential treatment, comprising a series of electrodes (e.g., elements 44-46) configured to be applied to a patient; and a system configured to deliver beat frequencies in a first range through the electrodes (e.g., via the disclosed electrical interferential therapy device 12 that can be adjust the intensity of electrical pulses to a desirable beat frequencies); the system being configured to measure an indicator of autonomic nervous system activity and thereby determine a level of autonomic nervous system activity in the first range of beat frequencies (e.g., via the disclosed sensors 18, 20); and the system being configured to modify the level of autonomic nervous system activity by delivering a beat frequency in a second range of beat frequencies overlaying the first range of beat frequencies; and the system being configured to measure a second different indicator of autonomic nervous system activity during the delivery of the second range of beat frequencies {e.g., [0016], [0020]-[0021], [0027]-[0028], [0035]-[0036] & (Figs. 1-2)}.

2. The device of claim 1 wherein the second range of beat frequencies is within the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

3. The device of claim 1 wherein the second range of beat frequencies extends past one end of the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

4. The device of claim 1 wherein the system is configured to adjust the range of delivered beat frequency in response to the indicator (e.g., [0022]-[0023]).



7. The device of claim 5 wherein the second range of beat frequencies is a single value (e.g., [0020]-[0021] & [0028]-[0030]).


8. The device of claim 5 further comprising a first set of garments configured to be attached to lower limbs of a patient, a second set of garments configured to be attached to upper limbs of a patient, the electrodes being attached to the garments and configured to receive interferential beats, and the system being configured to deliver the beat frequency to the first set and to the second set of garments {e.g., [0024]-[0025] & (Fig 2)}.

9. The device of claim 5 wherein the system is configured to apply an interferential treatment to a patient using the second range of beat frequencies when the second indicator indicates an increased reaction by the autonomic nervous system (e.g., [0015], [0020]-[0021] & [0028]-[0030]).

10. The device of claim 1 wherein the first range of beat frequencies is a small fraction of 1-150 Hz [e.g., 0020].

11. A method of interferential treatment, comprising applying electrodes to a patient and delivering a first range of beat frequencies to the electrodes, measuring an indicator of autonomic nervous system activity and determining a level of autonomic nervous system activity in the first range of beat frequencies; and modifying the level of autonomic nervous system activity by adjusting the beat 

12. The method of claim 11 wherein the first indicator is skin temperature and the second indicator is skin impedance [e.g., 0016].

13. The method of claim 11 wherein, during an interval in the treatment, applying a third range 15 of beat frequencies through the electrodes, measuring a third different indicator of autonomic nervous system activity and determining a third level of autonomic nervous system activity, the third range of beat frequencies being within the second range of beat frequencies and modifying the treatment to the patient by including the third range of beat frequencies  {e.g., [0015]-[0016], [0020]-[0021], [0027]-[0028], [0035]-[0036] & (Figs. 1-2)}.

14. The method of claim 11 applying a treatment to the patient including the second range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

15. The method of claim 14 wherein the second range of beat frequencies is narrower than the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

16. The method of claim 14 wherein the first range of beat frequencies is a small fraction of 1- 150 Hz [e.g., 0020].



21.  A device configured to deliver an electrical interferential treatment, comprising a series of electrodes continued to be applied to a patient; and a system configured to deliver beat frequencies in a first range through the electrodes; the system being configured to measure a first indicator of autonomic nervous system activity and thereby determine a level of autonomic nervous system activity in the first range of beat frequencies; the system being configured to deliver a beat frequency in a second range of beat Frequencies overlaying the first range of beat frequencies as measured by the second indicator; and the system being configured to measure a second different indicator of autonomic nervous system activity during the delivery of the second range of beat frequencies {e.g., [0015]-[0016], [0020]-[0021], [0027]-[0028], [0035]-[0036] & (Figs. 1-2)}.

22.  The device of claim 21 wherein the second range of beat frequencies is narrower than the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

23. The device of claim 21 wherein the second range of beat frequencies extend past one end of the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]). 

24.  The device of claim 21 wherein the system is configured to adjust the range of delivered beat frequency in response to the second indicator (e.g., [0020]-[0021] & [0028]-[0030]).



26. The device of claim 1 wherein the system is configured to apply the treatment to the patient using the second range of beat frequencies when the second parameter indicates an increased reaction by the autonomic nervous system (e.g., [0028]-[0030] & [0035]-[0036]).

27. The method of claim 11 wherein the first parameter and the second parameter are selected from skin impedance, skin resistivity, peripheral skin temperature, pulse rate, blood pressure, iris pupil diameter, respiration rate and blood oxygen content (e.g., [0035]-[0036]).


28. The device of claim 21 wherein the first parameter and the second parameter are selected from skin impedance, skin resistivity, peripheral skin temperature, pulse rate, blood pressure, iris pupil diameter, respiration rate and blood oxygen content (e.g., [0035]-[0036]).

In the alternative and/or as further evidence, the examiner utilizes Ziv as a modifying reference;

	Rhodes discloses the claimed invention having a device and method configured to deliver electrical interferential treatment comprising a series of electrodes and a system configured to deliver beat frequencies in a first and a second range and said system being configured to measure a first and a second parameter, such as skin resistivity and/or skin temperature.  Ziv teaches that it is known to use of neurostimulation for modulating cardiovascular function, i.e. the neuromodulation of peripheral .  



Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive. The applicant argues the following point(s) in which the examiner provides a reason(s) as to why the argument(s) are not persuasive:
The applicant argues that the primary reference, Rhodes, fails to disclose, suggest and/or teach the system being configured to measure a second parameter, different from the first parameter, since the examiner erroneously  interprets the reference from suggesting using a second different parameter or indicator after using a first parameter when attempting to find an effective beat frequency.
The examiner disagrees and further points out that Rhodes discloses in order to adjust the selection of beat frequency two of the indicators of autonomic nervous system activity are used together in order to provide an effectiveness of the interferential treatment, wherein skin temperature is used as the primary indicator an skin impedance or resistance is the second indicator used to modify said beat selection (e.g., [0035]-[0036]). Note that the examiner admits that Rhodes discloses ‘every feature of the independent claims,’ except the use of a second, different parameter defined as being skin temperature, skin resistivity, pulse rate, blood pressure, etc.  Therefore, the first and second indicators as disclosed by Rhodes reads on the claimed first and second parameter, the second parameter being different than the first (e.g., Rhodes, [0035]-[0036]).
	To further teach that the use of a first and a different, second indicator/parameter in order to control electrical treatment to the autonomic nervous system is well known in the art, the examiner uses Ziv (as cited above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792